DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA

 In re:                                                                 Chapter 13
   ROGER LAWRENCE FEE and STEPHANIE                                     Case No: 18-30664 DM
 IRENE ASHE                                                             Date:     January 15, 2020
                                                                        Time:     01:00 PM
   770 LANCASTER AVE
                                                                        Ctrm:     450 GOLDEN GATE AVENUE
   MOSS BEACH, CA 94038                                                           16th FLOOR - COURTROOM #17
                   Debtor(s)                                                      SAN FRANCISCO, CA 94102-

                              MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                               TO DISMISS CASE UNDER 11 U.S.C. SECTION 1307(c)

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR’S(’) ATTORNEY OF RECORD.

The Chapter 13 Trustee, DAVID BURCHARD, moves the court for an order, pursuant to 11 U.S.C. Section 1307(c),
dismissing this case for cause in that the Debtor(s) failed to make plan payments as described in Debtor(s)’ confirmed
Chapter 13 Plan.

1. This court has jurisdiction over this matter pursuant to 11 U.S.C. Section 1307(c), Federal Rules of Bankruptcy Procedure
9013 and 9014, and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28 U.S.C. Section
157(b)(2)(A).

2. This motion is made for cause pursuant to 11 U.S.C. Section 1307(c) on grounds that the Debtor(s) failed to make plan
payments as described in Debtor(s)’ confirmed Chapter 13 Plan. In order for this Motion to Dismiss to be withdrawn,
Debtor(s) must cure this delinquency AND make all subsequent monthly payments that are due. This motion is based upon
all documents, records on file, together with this Notice of Motion, Motion, Declaration and any such additional documents,
records and evidence which may be presented.

3. An Order Confirming Plan was entered 12/20/2018.

4. The Debtor(s) current monthly payment is $2811.00.

5. Pursuant to the Debtor(s)’ confirmed plan, to be current through December 2019 the Debtor(s) should have paid the
Trustee $50,296.00.

6. As of the date hereof, the Debtor(s) have paid $39,163.86.

7. Therefore, the default as of December 2019, is $11,132.14.

8. This default amount may increase by future payments due, after this Motion to Dismiss is filed.

9. The cause to dismiss this case exists because the Debtor(s) has failed to make payments as described in the debtor(s)’
confirmed Chapter 13 Plan and the Trustee therefore requests the Court enter an order dismissing this case.

If you wish to oppose dismissal of this Chapter 13 case, you or your attorney may appear at the hearing on this motion and
present argument in opposition to this motion.



Dated:            December 17, 2019                                            David Burchard
                                                                        David Burchard, Chapter 13 Trustee


    Case: 18-30664           Doc# 74       Filed: 12/17/19        Entered: 12/17/19 12:32:31              Page 1 of 3
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA

In re:                                                            Chapter 13
                                                                  Case No: 18-30664 DM
 ROGER LAWRENCE FEE and STEPHANIE IRENE                           Date: January 15, 2020
 ASHE                                                             Time: 01:00 PM
 770 LANCASTER AVE                                                Ctrm: 450 GOLDEN GATE AVENUE
 MOSS BEACH, CA 94038                                                    16th FLOOR - COURTROOM #17
                                                                         SAN FRANCISCO, CA 94102-
                                         Debtor(s)

                         DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                        DAVID BURCHARD’S, MOTION TO DISMISS CASE UNDER
                                    11 U.S.C. SECTION 1307(c)

I am the custodian and/or keeper of the business records referenced herein, and I am qualified to certify the
authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration except as to
those stated on information and belief and as to those matters, I believe them to be true and correct. If called upon
as a witness, I could and would competently testify to the fact contained herein.

After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. An Order Confirming Plan was entered 12/20/2018.

2. The Debtor(s) monthly payment is $2811.00.

3. Pursuant to the Debtor(s)’ confirmed plan, to be current through December 2019 the Debtor(s) should have paid
the Trustee $50,296.00.

4. As of the date hereof, the Debtor(s) have paid $39,163.86.

5. Therefore, the default as of December 2019 is $11,132.14.

I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was executed on
December 17, 2019, in Foster City, California.



Dated:          December 17, 2019                                David Burchard
                                                          David Burchard, Chapter 13 Trustee




    Case: 18-30664        Doc# 74       Filed: 12/17/19      Entered: 12/17/19 12:32:31           Page 2 of 3
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Under 11 U.S.C. Section
1307(c), the Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Under 11
U.S.C. Section 1307(c) and this Certificate of Service, on the persons listed below by following our ordinary
business practice for service, which is either deposited in the ordinary course of business with the U.S. Postal
Service by first class mail or served by electronic transmission from the Court, if applicable. I declare under
penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


         ROGER LAWRENCE FEE and STEPHANIE IRENE ASHE
         770 LANCASTER AVE
         MOSS BEACH, CA 94038



The following recipients have been served via Court’s Notice of Electronic Filing:

         GEOFF WIGGS
         ECF@wiggslaw.com




Dated:    December 17, 2019                           LIZ WHIGHAM
                                                      LIZ WHIGHAM




   Case: 18-30664         Doc# 74      Filed: 12/17/19      Entered: 12/17/19 12:32:31         Page 3 of 3
